Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 1 of 23 PageID 73




                  UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT TALLAHASSEE DIVISION

                        CASE NO: 4:20-cv-00513-WS-MJF

THERESA CINEUS as
PERSONAL REPRESENTATIVE OF THE
ESTATE OF GAMALIEL CINEUS

        Plaintiff,

v.

STATE OF FLORIDA, DEPARTMENT OF
CORRECTIONS, CENTURION OF
FLORIDA LLC.

        Defendant(s),

___________________________________________/

       AMENDED COMPLAINT AND DEMAND FOR A JURY TRIAL

                                 I. INTRODUCTION


     This is an action brought pursuant to the Common Law of the state of Florida,

Chapter 768.28 of the Florida Statutes, The Eighth Amendment to the US

Constitution and 42 U.S.C. §1983 and §1988 pursuant to Florida Department of

Corrections Negligent Supervision of the Centurion medical staff and the

Deliberate Indifference that Defendant Centurion exhibited toward the medical

needs of the deceased, Gamaliel Cineus.




                                          1
   Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 2 of 23 PageID 74




                                    II. JURISDICTION

1. The jurisdiction of this court is predicated upon 42 USC §1983; §1988 and 28 USC

   1331.


                                       III. PARTIES

2. The Plaintiff in this case is Theresa Cineus who has brought this action in her

   official capacity as the Personal Representative of her deceased son, Gamaliel

   Cineus’ estate.


3. The State of Florida is a Defendant in this matter because events complained about

   herein occurred inside a Florida Department of Corrections facility.


4. The Defendant, Centurion of Florida LLC, hereafter referred to as the private

   medical contractor, provided medical services to inmates confined to the Florida

   Department of Corrections.


                             IV. FACTUAL ALLEGATIONS

5. The Florida Department of Corrections contracted with Centurion of Florida LLC,

   to provide primary medical services to the inmates who are confined to the

   Department’s prison facilities. Centurion is tasked with providing the primary

   medical care for the inmates and for referring the inmates out for advance testing

   or treatment when the medical condition of a particular inmate is more involved.



                                             2
   Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 3 of 23 PageID 75




   Centurion’s initial contract with the Florida Department of Corrections was

   commenced in 2016. Centurion agreed to provide medical services to Florida

   Prison inmates that is consistent with the American Correctional Association

   Standards and consistent with the National Commission on Correctional

   Healthcare Standards.


6. The contract price of the Centurion initial contract was $267,968,00 per year. The

   contract was renewed with the Florida Department of Corrections in 2018. The

   new contract ensured Centurion 1.5 billion dollars.


7. Centurion is a subsidiary of Centene Corporation which is a company based in St.

   Louis, Missouri. Centene owns various different subsidiaries such as Centurion of

   Georgia, Centurion of Tennessee, Centurion of Arizona LLC and of course,

   Centurion of Florida LLC. Each of these entities exist essentially for one reason: to

   provide contractual health services to the various states inmates who are housed in

   state prisons.


8. Centurion and its parent company, Centene, has a troubling and a well-established

   custom and practice of denying or limiting inmates vital and necessary services for

   the sake of enhancing the company’s bottom line. This history is clearly

   demonstrated by the numerous lawsuits that have been filed against Centurion, or




                                             3
   Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 4 of 23 PageID 76




   that are currently pending against Centurion for similar acts as those alleged in this

   complaint or for more egregious acts.


9. Centurion also has a practice of limiting the amount of staff that is on duty at the

   prisons on a particular day. In 2016 Centurion was sued by a prisoner in a

   Tennessee jail who was forced to deliver her child in an unsterilized room and

   without the assistance of OB/GYN doctor. The suit also claimed that Centurion

   denied the female inmate the medications that she needed related to the delivery

   process.


10. In another Tennessee prison case Michael Langston was admitted to the prison

   infirmary which was operated by Centurion. The medical staff kept him there for a

   period of two weeks after he suffered a stroke which caused a brain hemorrhage.

   The medical staff was aware that Langston was in need of a life-saving medical

   intervention but they decided to keep him at the prison infirmary to keep the

   related cost down. When Langston finally was transported to the hospital the

   paramedics noted that he did not have a pulse. Langston died shortly after arriving

   at the hospital.


11. Centurion provides medical service for inmates in the New Mexico prison system

   as well. The family of Adonus Encinias recently brought a Wrongful Death lawsuit

   against Centurion for denying him adequate services and for failing to make an


                                              4
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 5 of 23 PageID 77




   effort to come up with an effective treatment plan to treat his severe mental illness.

   Adonus was provided inadequate medical service that did not comport with the

   National Commission of Healthcare Standards. Resultantly Adonus hung himself

   in his cell. Centurion was aware of Encinias’ severe mental health problems, but it

   did not want to incur the cost related to providing him adequate psychological

   testing and treatment.


12. Four hours prior to the hanging death of Adonus Encinias, an inmate in the same

   prison hung himself in his cell. Keith Richard Kosirog also suffered from severe

   mental illness. Prior to his successful attempt to kill himself he attempted suicide

   12 times. In the days and the months leading up to Kosirog’s death he and his

   family implored the Centurion medical staff to create an adequate treatment plan to

   help him deal with his severe mental disturbances. The medical staff inexplicably

   lowered Kosirog’s antipsychotic medications. Not long after his medications was

   lowered he hung himself in his cell.


13. Another New Mexico inmate, Jerry Sisneros, also filed a lawsuit against

   Centurion. Sisneros claimed that he presented to the prison clinic complaining

   about chills and fever, radiating back pain and difficulty urinating. The Centurion

   doctor failed to do a thorough examination. Rather Sisneros was only given

   medicine for a urinary infection. After he was discharged from prison he continued



                                             5
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 6 of 23 PageID 78




   to experience severe lower back pains and other debilitating symptoms. He went to

   a local hospital where he was diagnosed with a severe infection of the spine. That

   infection caused permanent damage to his spine. All together there have been two

   dozen lawsuits filed against Centurion by New Mexico prison inmates. Most, if not

   all, of these inmates claimed that Centurion denied them needed medical services

   and that Centurion has a custom and a practice of providing inmates inefficacious

   medical care for the sake of enhancing its bottom line.


14. The Human Rights Defense Center filed a lawsuit against Centurion in which it

   alleged that Centurion was failing to respond to public records request that sought

   information regarding medical service that is being provided to inmates in the

   Florida prison system. Centurion denied the Human Rights Defense Center’s

   allegation but it refused to produce the requested documents.


15. Centurion has also been sued by inmates and the family of inmates that have died

   in the Mississippi state prisons. The well documented allegations against

   Centurion’s Mississippi operation were so acute that the state of Mississippi

   decided to end its relationship with Centurion before the contract period officially

   ended.


16. The most troubling allegations that have been made against Centurion have come

   from within their own ranks. In December of 2019 Ronda Scott filed a lawsuit


                                             6
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 7 of 23 PageID 79




   against Centurion, in the Northern District Court for retaliating against her after

   she reported their violations of the law to state and federal officials. The complaint

   alleged that Centurion was permitting unlicensed personnel to dispense medicines

   at the prison pharmacy and that Centurion was engaging in other unlawful actions

   which resulted in inmates, who were suffering from Hepatitis C, not being

   provided adequate care. Scott alleged all of Centurions actions were aimed at

   improving the bottom line.


17. When Scott initially observed the violations she reported them to her managers.

   Managers at the highest levels directed her to falsify the records to cover up the

   flagrant and very dangerous violations of the health laws. Scott was instructed to

   amend her initial report to cover up the violations. When she failed to comply

   management falsified the records themselves.


18. In 2020, Centurion parent company Centene, was sued by a shareholder of the

   company, Laura Wood.


19. Wood alleged in paragraph three of her complaint that Centurion has a long

   history of failing to provide proper healthcare to the prison populations by the

   various contracts that it has with different prison systems. In paragraph four of the

   complaint Wood alleged that Centurion provided substandard medical care at

   Parchman Prison, in Mississippi and other prisons. She also alleged that this


                                             7
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 8 of 23 PageID 80




   substandard care resulted in increasingly routine deaths of incarcerated individuals

   and unconstitutionally inadequate medical care.


20. At all times relevant to this lawsuit Defendant Centurion of Florida LLC provided

   the healthcare for the inmates confined in the Florida State prison system.


21. Centurion Florida LLC has an internal approval process that required the medical

   providers at the clinics to obtain prior approval when an inmate has to be referred

   out for testing, surgery or other critical care that cannot be provided at the prison

   facility. The doctors that are assigned to the various medical clinics were not

   permitted to directly refer an inmate to an outside medical provider. Rather, all the

   doctors were required to go through a multi-layered approval process.


22. The quality of medical service that Cineus received in the Polk County

   Correctional Institute did not depart from Centurion’s corporate wide custom.

   Centurion’s outside medical services approval process involves different

   individuals, some of which are not doctors, nurses or other medical providers. The

   non-medical providers involved largely make financial determinations regarding

   whether the related expense connected to a referral an inmate to an outside medical

   provider is financially justified. The overarching consideration in the referral

   process is not the health and well-being of the inmate, but rather it is to keep the

   cost down which in turn increases the profit margins of Centurion.


                                              8
   Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 9 of 23 PageID 81




   The deceased, Gamaliel Cineus, was admitted to Polk County Correctional Facility

   with a scheduled release date of March of 2019.


23. Shortly, after arriving at the facility he began to experience a burning sensation in

   his stomach and in his throat. He also informed the medical staff that he was

   experiencing shortness of breath. Thereafter, over the course of five months

   Gamaliel Cineus made several trips to the clinic complaining of various ailments

   but he consistently complained about shortness of breath. Each time he was not

   tested for medical conditions that could cause a shortness of breath.


24. In addition to complaining to medical staff, he complained to his family when they

   visited him at Polk County Correctional Institute. He told them that he was

   experiencing shortness of breath and that he did not believe the medical staff was

   taking his complaints seriously enough. He also told his family that the

   correctional staff accused him of malingering and that they threatened to put him in

   the box, an isolation cell, if he kept coming to the medical clinic.


25. Gamaliel Cineus requested that his mother contact the Warden and/or the Polk

   County Correctional Institute medical staff to urge them to perform more

   diagnostic tests because the problem of shortness of breath was persisting and

   getting progressively worse. Theresa Cineus did in fact call the Polk County

   Correctional Institute and request that her son be given additional medical tests


                                              9
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 10 of 23 PageID 82




   especially, to check for blood clots. She informed the medical staff that there was

   a family history of blood clots and that she was currently taking medication to

   address her blood clot condition. Withstanding her urgings, the medical staff did

   not test Gamaliel Cineus for blood clots.


26. On May 6, 2018 Gamaliel Cineus visited the medical clinic which was staffed by

   nurses and doctors who are employed by Centurion of Florida LLC. He was seen

   by an unknown medical staff member. When he presented to the clinic he

   complained of shortness of breath. The Centurion staff member took no effort to

   diagnose the nature or the origin of the shortness of breath. After a brief

   conversation with the medical staff member Cineus was sent back to his cell

   without receiving treatment for his symptoms.


27. On August 5, 2018, Gamaliel Cineus visited the clinic again complaining about

   various ailments. As before the clinic was staffed by the medical providers who

   were employed by Centurion of Florida LLC. The medical provider that saw him

   that day is identified in his medical records as V. Poonia, RN. Poonia failed to

   takes steps to specifically pinpoint the medical origin of the various symptoms that

   Cineus complained about. Additionally, Cineus was not referred to an outside

   diagnostic care center for further treatment or further evaluation.




                                               10
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 11 of 23 PageID 83




28. On August 18, 2018, Gamaliel Cineus visited the clinic complaining about various

   ailments. The medical provider that saw him that day is identified in the medical

   records R. Hernandez, RN. R. Hernandez was a Registered Nurse that was

   employed by Centurion.


29. On October 18, 2018, Cineus presented to the clinic for an unspecified reason.

   Cineus was seen by two medical professionals on that day: D. Brown, RN and Dr.

   L. Ortiz.


30. On, October 23, 2018, Gamaliel Cineus visited the clinic. He was seen by a

   medical staff provider who is identified in the medical records as L. Perez, LPN.

   He did not receive treatment, nor was he referred out for appropriate diagnostic

   evaluation.


31. On October 30, 2018, Cineus reported to the clinic complaining of shortness of

   breath. The medical service provider is identified as V. Gonzalez, RN. Gonzalez

   marked the visit as routine she took no further action to flesh out the origin or

   cause of the shortness of breath.


32. On November 1, 2018, Cineus presented to the clinic complaining of generalized

   weakness and heart palpitations. The medical provider on that day is identified as




                                             11
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 12 of 23 PageID 84




   K. Ingrando, RN. Cineus was discharged back to his dorm without further

   treatment and diagnostic testing.


33. On November 9, 2018, Cineus reported to the clinic complaining of shortness of

   breath. The medical records indicate that the medical professional who treated

   him/examined him was Gonzalez, RN.


34. On November 14, 2018, Cineus presented to the clinic again complaining of

   shortness of breath. He was seen by Gonzalez, RN. Withstanding the fact that

   Cineus was complaining about shortness of breath again, Gonzalez marked the

   visit as routine. No follow-up diagnostic testing was ordered.


35. On November 26, 2018, Cineus presented to the clinic again this time he was

   complaining about shortness of breath and weakness. Gonzalez, RN was the

   medical service provider. Gonzalez marked the medical report as a routine visit

   and no further diagnostic treatment or action was taken.


36. On December 5, 2018, Cineus reported to the clinic complaining of abdominal

   pain. He was seen by Gonzalez, RN. However, no further diagnostic testing was

   done.


37. On December 19, 2018, Gamaliel Cineus went to the prison clinic again. This

   time he complained that the shortness of breath problem was becoming


                                            12
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 13 of 23 PageID 85




   progressively worse. He was seen by a medical provider identified only as

   Gonzalez, RN. Gonzalez did not refer Mr. Cineus for additional diagnostic

   screenings withstanding the fact that Gamaliel Cineus had complained multiple

   times before about shortness of breath and generalized weakness.


38. On December 21, 2018, Gamaliel Cineus returned to the medical clinic to report to

   them that the Pepcid that they gave him for heartburn was not working and that he

   was still having the same medical issues. The medical records indicate that he was

   seen by a medical provided identified as Gonzalez. Pepcid was given to the

   inmates regularly for symptoms that suggest far more serious morbidity. Again,

   Centurion did this for one purpose, to save money. Gonzalez knew or should have

   known that the symptoms that Cineus presented with suggested a potentially life

   threatening condition.


39. Again on December, 23, 2018, Gamaliel Cineus reported to the medical clinic

   with largely the same issues. He complained about burning in his chest and he was

   continuing to experience shortness of breath. He was instructed to remain on the

   antacids. The medical provider that saw him on that day is identified in the medical

   records as V. Poonia, RN.


40. On December 24, 2018, Gamaliel Cineus blacked out in the chow hall, the

   cafeteria. Prior to his blackout, he felt weak and was barely able to walk to and


                                            13
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 14 of 23 PageID 86




   from the cafeteria. Cineus was seen in the clinic on this day by two different

   medical providers: D. Jarvis, LPN and S. Baker, RN. He was finally referred to

   the medical doctor for follow-up.


41. On December 26, 2018, Gamaliel Cineus collapsed in his cell and remained there

   for a period of time while the correctional staff carried on their routine duties.

   Gamaliel Cineus’ roommate had to alert the correctional staff that there was

   medical emergency involving him. Once the correctional staff eventually entered

   his call, he was discovered to be lifeless and unconscious by staff he was

   transported to the medical unit. The medical staff did not immediately summons

   outside emergency medical help. The medical evidence shows that Cineus

   experienced medical distress as early as 5:00 am on this day but he was not

   transported until 7:53 am. Cineus died later that day. Dr. L. Ortiz was the

   attending physician that day.


42. After his death, the Polk County Medical Examiner’s office conducted a complete

   autopsy. Overall, Gamaliel Cineus was determined to be in good health. However,

   the cause of death was determined to be due to a pulmonary embolism, a blood clot

   in the lungs.


43. The suffering and the subsequent death of Gamaliel Cineus was directly caused by

   the policies, customs and the practices of Centurion of Florida LLC. These


                                             14
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 15 of 23 PageID 87




   customs, practices and policies caused Centurion to consistently ignore or to

   provide ineffective medical treatment to Gamaliel Cineus’ very serious medical

   condition, which was pulmonary embolism.


                                 V. CAUSES OF ACTION

                                             COUNT I

                              Violation of Civil Rights Pursuant to
                   Title 42 U.S.C. §1983 As to Centurion of Florida LLC only
                                    (Deliberate Indifference)

44. The Plaintiff incorporates by reference as though fully stated herein the allegations

   contained in paragraphs of 1-43.


45. Early on in the year 2018 the Department of Corrections was made aware that

   Gamaliel Cineus was suffering from a serious medical condition that required

   prompt and aggressive medical intervention. The medical staff who were

   employees of Centurion, knew that shortness of breath is a symptom that could be

   indicative of a myriad of serious medical conditions, some of which are life

   threatening. Just before Gamaliel Cineus died, he implored his mother to contact

   the Warden to direct Centurion’s medical staff to take his deteriorating medical

   condition more seriously. His mother did contact the Warden as well as the

   medical staff at the prison. No actions were taken to address the problem.




                                             15
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 16 of 23 PageID 88




46. From May 6, 2018 to December 24, 2018 Gamaliel presented to the medical clinic

   which was staffed by Centurion medical personnel. He presented time and again

   complaining of various serious ailments. Most consistently, as laid out in

   paragraphs 1-43, Cineus complained about an increasing problem of shortness of

   breath and generalized weakness. He was given antacids by the medical staff and

   threatened with solitary confinement by the correctional staff for continuing to

   complain about his worsening medical condition.


47. The medical staff demonstrated a deliberate indifference and a reckless disregard

   for the demonstrably deteriorating health condition of Gamaliel Cineus. Although

   he complained about shortness of breath, which was indicative of various serious

   health conditions, Centurion’s medical staff failed to refer him for diagnostic

   testing outside of the facility. The rationale and the reasoning for the deliberate

   indifference was that the company cared more about its financial health than it did

   about the health of the inmates that it contracted to provide medical care to.

   Resultantly, Centurion refused to refer Cineus out for diagnostic services or to

   refer him out for interventional treatment. Instead, the medical staff remained

   focused on preserving the company’s bottom line. They offered Gamaliel Cineus

   antacids and attempted to intimidate him and to dissuade him from seeking further

   medical attention.




                                             16
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 17 of 23 PageID 89




48. Centurion’s treatment of Cineus’ shortness of breath was clearly and grossly

   incompetent. It was also excessively substandard to the point of shocking the

   conscience. The treatment of Gamaliel Cineus also sharply departed from the

   National Commission on Correctional Healthcare Standards.


49. On December 26, 2018, the day that Gamaliel Cineus died, the Defendant’s

   correctional and medical staff was aware of his medical distress as early as 5:00

   am but EMS services were not summons until 7:53 am, almost three hours after the

   medical crisis was first known to the Defendants.


50. Gamaliel’s medical condition overall, became progressively worse because of the

   Defendant’s inefficacious treatment of his shortness of breath with antacids. His

   continued shortness of breath is of such a nature that it would have alerted a lay

   person with no particularized medical training, that Cineus needed immediate

   medical intervention medical treatment.


51. Although the Centurion medical staff provided Cineus some type of medicine at

   times such as Zantac, it does not mean that he was ever provided adequate or

   appropriate medical care. In fact, the level of care that was provided each and

   every time that he went to the clinic complaining about shortness of breath was so

   completely substandard that it was the equivalent of him receiving no treatment at

   all.


                                             17
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 18 of 23 PageID 90




52. Centurion’s deliberate indifference was the direct and the proximate cause of the

   suffering and the death of Gamaliel Cineus.


                                       COUNT II

             Violations of Civil Rights Pursuant to 42 USC 1983 As to
                            Centurion of Florida LLC
                              (Custom and Practice)

53. The Plaintiff incorporates by reference as though fully stated herein the allegations

   contained within paragraphs 1-43.


54. At all times relevant to this lawsuit Centurion had a custom, practice and policy that

   placed the health of Florida inmates, as well as all other inmates at various facilities,

   below the pursuit of corporate profits.


55. As shown by the numerous lawsuits that have been filed and are currently being

   filed, Centurion’s handling of Gamaliel’s acute medical condition was consistent

   with how Centurion treats inmates in every prison that it provided private medical

   services. Centurion repeatedly denied Gamaliel adequate and appropriate medical

   care because it was Centurion’s custom to require multiple levels of authorizations

   before an inmate could be referred out for diagnostic or interventional services. The

   whole scheme was designed to dissuade Centurion medical staff from referring

   prisoners outside for potentially costly tests and services.




                                              18
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 19 of 23 PageID 91




56. Medical Staff were encouraged to and expected to do whatever it took to keep the

   cost down for delivering medical services to the inmates. This common design and

   policy resorted in the needless suffering and unnecessary deaths of several inmates

   throughout the Florida system, as well as throughout the nation, wherever Centurion

   was contracted to provide medical services to prisoners.


57. The evidence of Centurions well-established custom of denying needful medical

   care to inmates is objectively documented by the fact that Centurion has been

   accused of the same acts which caused Cineus’s death in every state where it has

   been contracted to be a private medical provider. Further, some of Centurion’s

   former employees or shareholders have publicly acknowledged Centurion’s custom

   of placing the pursuit of financial gain above providing adequate and competent

   medical care to Florida inmates.


58. As the direct and proximate cause of Centurions custom, policies and practices

   Gamaliel Cineus suffered great, physical and emotional harm. Gamaliel Cineus

   suffered the ultimate harm, he died because Centurion refused to refer him out for

   diagnostic and interventional services that Cineus clearly was in need of. Gamaliel

   Cineus died needlessly and his family loss a beloved member needlessly.




                                           19
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 20 of 23 PageID 92




                                            COUNT III

                 Negligent Supervision As to Defendant Florida Department of
                                       Corrections only

59. The Plaintiff incorporates by reference as though fully stated herein the allegations

   contained in paragraphs of 1-43.


60. The Department contracted Centurion of Florida LLC to provide medical services

   to the inmates who are incarcerated in Florida prison facilities. Because the Florida

   Department of Corrections delegated the medical treatment of the inmates to

   Centurion it owed a duty to all inmates, imprisoned in the Florida prison system, to

   properly supervise the medical services that were being provided by Centurion.


61. The Defendants owed a duty to Gamaliel Cineus to ensure that the private medical

   contractor provide him with adequate medical attention once it was made aware

   that he had an emergent medical problem, to wit, he was suffering from persistent

   shortness of breath, abdominal pain and generalized weakness.


62. The Defendant breached its duty to Gamaliel Cineus, who at all relevant times was

   an inmate at the Polk County Correctional Institute, by not properly supervising the

   private medical contractor and thereby permitting it to provide Gamaliel Cineus

   with wholly infective and inappropriate medical care. Cineus was given antacids




                                             20
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 21 of 23 PageID 93




   despite the fact that he repeatedly complained about shortness of breath and

   generalized weakness.


63. Florida Department of Corrections did not require Centurion to abide by the

   National Healthcare guidelines and it failed to take corrective action against

   Centurion when it knew that it repeatedly provided grossly inadequate medical

   care to the individuals incarcerated within the Florida Correctional system.


64. The Defendant was further placed on notice that there was an emergent medical

   problem with Cineus because his mother called the Polk County Correctional

   Institute to complain about his ongoing problem with shortness of breath. She

   complained to medical staff and to the correctional staff that her son’s medical

   condition was getting worse. She expressly requested that they test her son for

   blood clots.


65. As a direct and proximate cause of the Department of Corrections negligent

   supervision of the private medical contractor, Gamaliel suffered extreme physical

   discomfort, abdominal pain, generalized weakness and an increasing inability to

   breathe which culminated in his death on December 26, 2018. An autopsy

   conducted after his death revealed that the cause of death was a pulmonary

   embolism.




                                            21
  Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 22 of 23 PageID 94




                               PRAYER FOR RELIEF


A. The Plaintiff demands all relief that is available under all pertinent Laws of the
   United States Constitution, federal statutes, the Common Law of the State of
   Florida and any and all relief that this Court may deem appropriate.

B. Compensation for loss of companionship, emotional pain, anguish and loss of

   consortium.


C. Reasonable attorney fees and reimbursement of all costs related to maintaining this

   action.


Dated: December 14, 2020

                                                  /s/ Jerry Girley
                                                  Jerry Girley, Esquire
                                                  FL. BAR # 0035771
                                                  THE GIRLEY LAW FIRM, PA
                                                  117 E. Marks Street, Suite A
                                                  Orlando, FL 32803
                                                  Tel: (407) 540-9866
                                                  Fax: (407) 540-9867
                                                  phyllis@thegirleylawfirm.com




                                             22
Case 8:21-cv-01659-MSS-SPF Document 17 Filed 12/14/20 Page 23 of 23 PageID 95




                        CERTIFICATE OF SERVICE

I CERTIFY that on this 14th day of December 2020 a true and correct copy of the

Amended Complaint was filed using the Clerk of Court CM/ECF filing system and

a copy provided via electronic mail to:


Brian A. Wahl, Esquire, bwahl@bradley.com, Bradley Arant Boult Cummings

LLP, 1819 5th Avenue North, Birmingham, AL 35203 and Jacob B. Hanson,

Esquire, jhanson@bradley.com, 100 North Tampa Street, Suite 2200, Tampa,

Florida 33602.


                                               /s/ Jerry Girley
                                               Jerry Girley, Esquire
                                               FL. BAR # 0035771
                                               THE GIRLEY LAW FIRM, PA
                                               117 E. Marks Street, Suite A
                                               Orlando, FL 32803
                                               Tel: (407) 540-9866
                                               Fax: (407) 540-9867
                                               phyllis@thegirleylawfirm.com




                                          23
